NOTICE OF APPEAL

                              CAUSE#2015^00499J
  TEXAS DEPARTMENT OF
                                                    IN THE 315th JUDICAL
  FAMILY PROTECTIVE SERVICES
                                                  JUVENILE DISTRICT COURT
 VS
                                                  HARRIS COUNTY TEXAS
 WALTER F SALINAS
                                                                              FILED IN
                                                                        'ST COURT OF APPEAL
                                                                          HOUSTON, TEXAS

                                                                         DEC -3 2015
                              NOTICE OF APPEAL                      CHRISTOPHER A. PR,nE
                                                                  CLERK
THISNOTICE OF APPEAL IS FILE BY WALTER FSAUNASTA PARTY TO TH.S pSSBKgwhO
SEEKS TO ALTER THE HEARING COURTS ORDERS AND FINDINGS OF SHOW CAUSE HEARING
AND ALL RULINGS MADE TO GIVE TEXAS DEPARTMENT OF FAMILY PROTECTIVE SERVICES
CUSTODY OF HIS CHILD FRANKIE LEE SALINAS AMINOR INFANT IN GOOD FAITH WISHES TO
APPEAL THE RULING AND ALL ORDERS SIGN FOR HEARING DATE OF NOVEMBER 22015 SHOW
CAUSE RESPONDENT IS OBJECTING TO ALL RULINGS MADE BY JUDGE "MICHAEL SCHNEIDER"
TMA^ucTf    C0URT °F APPEAL5 'N HARRIS C°UNTY TEXAS RESPONDENT WISHES TO SHOW
THAT HER CIVIL AND CONSTITUTIONAL RIGHTS WERE VIOLATED AS WELL AS DUE PROCESS
RIGHT BY COLOR OF LAW RESPONDENT WALTER FSAUNAS ALSO REQUEST THAT THE ORDERS
SIGN IN THIS MATTER BYJUDGE MICHAEL SCHNEIDER BE SET ASIDE UNTILLTHE ^RST GOURT
OF APPEALS HAS THE CHANCE TO HEAR THIS MATTER
AND MAKE RULINGS.APPFAi AMT                                                   .               _

WALTER F SALINAS

8282 PARK PLACE BLVD

HOUSTON TEXAS#D6

DECEMBER 2 2015
                                                 Chris Daniel
                                                 District Clerk

                                                 DEC -3 2015
                                         Time;
                                                 Harris County, Texas
                                         By—.
                                                      Deputy
                                                                                                            gttMwiaa^yBHBEa
CIS

  I •#




                                CERTIFICATE OF SERVICE FORM
                                      FOR PAPER FILINGS ONLY
              Appeal No.



                                                      hereby certify that.


                                                               [name of document]
            on the following parties by
                                                       [hand, U.S. mail, e-mail, or commercial carrier]

                                 [List name and address ofeach attorney/party served]
                                                                           - Dairies. M<3S




                                                                            Signature
         U.S. Court ofAppeals for the First Circuit
                                                                                               (Rev 3/10)